DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 29 June 2022. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pat. 8,766,492).
	Referring to Claim 1, Kim teaches a semiconductor die (Fig. 2 lower package containing #130; Col. 6 ln 47-50), a first set of through vias (Fig. 2 #150s; Col. 6 ln 47-50), and a reference via (Fig. 2 #150g; Col. 6 ln 47-50) within an encapsulant (Fig. 2 #145; Col. 7 ln 14-20); connections (Fig. 2 #110; Col. 6 ln 50-56) between the first set of through vias and the semiconductor die on a first side of the semiconductor die; and a lid (Fig. 2 #160; Col. 6 ln 47-50) in physical contact with an entire sidewall of the reference via, the lid being located at least partially on an opposite side of the semiconductor die from the first side.
	Referring to Claim 2, Kim teaches wherein the sidewall is the only surface of the reference via that is in physical contact with the lid; See Fig. 2.
	Referring to Claim 3, Kim teaches wherein the reference via is a cylinder; See Fig. 2 pillars are commonly circular (cylindrical), rectangular or “I” shaped.
	Referring to Claim 7, Kim teaches wherein the reference via is a right angle shape; See Fig. 2 pillars are commonly circular (cylindrical), rectangular or “I” shaped.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 8, the prior art of record does not disclose nor suggest it be an obvious modification wherein a first die, a through via, and an encapsulant which are planar with each other; a reference via at least partially within the encapsulant, the reference via having a height less than the through via; and a lid in physical contact with a sidewall and a top surface of the reference via, wherein the lid covers a first package electrically connected with the through via; Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein a sidewall and a top surface of the reference via are exposed by the encapsulant; second conductive connections on a second side of the semiconductor die opposite the first side, the second conductive connections connecting the first set of through vias to a second semiconductor die; and a lid in physical contact with both the top surface of the reference via and the sidewall of the reference via.
Claims 9-14 and 16-20 are dependent on Claims 8 and 15 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646